DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the Applicant’s Application filed on May 11, 2021.
Claims 2, 5, 11, 14, 18, and 20 have been amended.
Claim 17 has been cancelled.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 2, 11, and 20 are independent. As a result claims 1-16 and 18-21 are pending in this office action.


Response to Arguments
Applicant's arguments filed May 11, 2021 regarding the rejection of claims 2-3, 7-8, 11-12, 16, and 20-21 rejected on the ground of nonstatutory obviousness-type double patenting has been fully considered and is not persuasive. Therefore, the nonstatutory obviousness-type double patenting rejection is maintained for claims 2-3, 7-8, 11-12, 16, and 20-21.

Applicant's arguments filed May 11, 2021 regarding the rejection of claims 2, 11, and 20 under 35 U.S.C 103 (a) have been fully considered but they are moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 7-8, 11-12, 16-17, and 20-21  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8, 15, and 18 of US Patent 10,353,938 B1 (hereinafter referred as 938).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are the genus of the species claimed in the '938 patent.
Application 16/426754
US Patent 10,353,938
2.  A method performed by data processing apparatus, the method comprising: 

accessing, for each of a plurality of users, data specifying a sequence of user actions taken by the user with respect to one or more resources that present content related to a particular task in which the user was engaged, wherein each particular task relates to a set of related topics;
 
clustering the sequences of user actions into clusters based on the particular task to which each sequence corresponds, the clustering including: generating a respective cluster for each particular task, wherein each cluster corresponds to a respective particular task;

 and assigning, to each cluster, only the sequences of user actions taken by users with respect to one or more resources that present content related to the particular task;

 determining that a given user is engaged in a given task corresponding to a particular cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user; 
and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster, wherein the one or more resources include a resource that presents content related to a second topic related to the given task.
A method performed by data processing apparatus, the method comprising:

accessing action trail data defining action trails for multiple different users, each individual action trail being generated for a respective particular task and specifying a sequence of user actions taken by a particular user with respect to one or more resources that present content related to the particular task, wherein each particular task relates to a set of related topics that relate to the particular task;


clustering the action trails into action trail clusters based on the particular task to which each action trail corresponds, the clustering including:
generating a respective action trail cluster for each particular task, wherein each action trail cluster corresponds to a respective particular task; 

and assigning, to each action trail cluster, only the action trails that specify a sequence of user actions taken by users with respect to one or more resources that present content related to the particular task, wherein the particular task for each action trail cluster is different from the particular task for each other action trail cluster;

for each action trail cluster, generating multiple resource rankings that include a separate resource ranking for each topic related to the particular task corresponding to the action trail cluster, wherein the separate resource ranking for each topic includes only resources that (i) are specified by at least one of the action trails included in the action trail cluster and (ii) present content related to the topic;

determining that a user is engaged in a given task corresponding to a particular action trail cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user; 

and in response to determining that a user is engaged in the given task, providing data that causes a user device of the user to present data identifying two or more resources that are specified by action trails assigned to the particular action trail cluster, wherein the two or more resources include a respective resource selected from at least two different resource rankings for the particular action trail cluster including the separate resource ranking for a second topic related to the particular task, and wherein the second topic is different from the first topic.


As per Claim 2, and described in the comparison table above, the Claim 1 in 938 teaches all the limitation of Claim 2. 
There is nothing that prevents them from being in the same application.
Since claim 2 is an obvious variant of claim 1 of 938, it is not patentably distinct from claim 1 of 938.

Application 16/426754
US Patent 10,353,938
3. The method of claim 2, wherein each sequence of user actions is assigned to a cluster in response the sequence of user actions meeting a similarity threshold for the cluster to which the sequence of user actions is assigned.
2.  The method of claim 1, wherein each of the one or more action trails is assigned to an action trail cluster in response the action trail meeting a similarity threshold for the action trail cluster to which the action trail is assigned.


As per Claim 3, and described in the comparison table above, the Claim 2 in 938 teaches all the limitation of Claim 2. 
There is nothing that prevents them from being in the same application.
Since claim 3 is an obvious variant of claim 2 of 938, it is not patentably distinct from claim 2 of 938. 


US Patent 10,353,938
7. The method of claim 2, wherein determining that the given user is engaged in the given task comprises receiving explicit user feedback indicating that the given user is engaged in the given task.
7. The method of claim 1, wherein determining that the user is engaged in a given task comprises receiving explicit user feedback indicating that the user is engaged in the given task.



As per Claim 7, and described in the comparison table above, the Claim 7 in 938 teaches all the limitation of Claim 7. 
There is nothing that prevents them from being in the same application.
Since claim 7 is an obvious variant of claim 7 of 938, it is not patentably distinct from claim 7 of 938. 

Application 16/426754
US Patent 10,353,938
8.  The method of claim 2, wherein determining that the given user is engaged in the given task is based on the user's resource access history, the resource access history describing one or more user actions, each user action being associated with a resource upon which the user action is performed.
8.  The method of claim 1, wherein determining that the user is engaged in a given task is based on the user's resource access history, the resource access history describing one or more user actions, each user action being associated with a resource upon which the user action is performed.


As per Claim 8, and described in the comparison table above, the Claim 8 in 938 teaches all the limitation of Claim 8. 
There is nothing that prevents them from being in the same application.
Since claim 8 is an obvious variant of claim 8 of 938, it is not patentably distinct from claim 8 of 938. 

Application 16/426754
US Patent 10,353,938
A system comprising: a data processing apparatus comprising one or more computers; 

and a data store storing instructions that, when executed by the data processing apparatus, cause the data processing apparatus to perform operations comprising: 

accessing, for each of a plurality of users, data specifying a sequence of user actions taken by the user with respect to one or more resources that present content related to a particular task in which the user was engaged, wherein each particular task relates to a set of related topics
; clustering the sequences of user actions into clusters based on the particular task to which each sequence corresponds, the clustering including: generating a respective cluster for each particular task, wherein each cluster corresponds to a respective particular task

; and assigning, to each cluster, only the sequences of user actions taken by users with respect to one or more resources that present content related to the particular task

; determining, based on a given user submitting multiple queries related to a first topic and determining that the first topic is related to a given task corresponding to a particular cluster of the clusters, that the given user is engaged in the given task 



; and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster, wherein the one or more resources include a resource that presents content related to a second topic related to the given task, and wherein providing data that causes the user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: including, in the data, the resource that presents content related to the second topic, wherein including the resource is responsive to the resource being specified by one or more sequences of user actions assigned to the particular cluster for the given task and is responsive to determining that the given user is engaged in the given task.
 A system comprising:
a data processing apparatus comprising one or more computers; 

and a data store storing instructions that, when executed by the data processing apparatus, cause the data processing apparatus to perform operations comprising:

accessing action trail data defining action trails for multiple different users, each individual action trail being generated for a respective particular task and specifying a sequence of user actions taken by a particular user with respect to one or more resources that present content related to the particular task, wherein each particular task relates to a set of related topics that relate to the particular task;

clustering the action trails into action trail clusters based on the particular task to which each action trail corresponds, the clustering including:
generating a respective action trail cluster for each particular task, wherein each action trail cluster corresponds to a respective particular task; 

and assigning, to each action trail cluster, only the action trails that specify a sequence of user actions taken by users with respect to one or more resources that present content related to the particular task, wherein the particular task for each action trail cluster is different from the particular task for each other action trail cluster;

for each action trail cluster, generating multiple resource rankings that include a separate resource ranking for each topic related to the particular task 


determining that a user is engaged in a given task corresponding to a particular action trail cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user

; and in response to determining that a user is engaged in the given task, providing data that causes a user device of the user to present data identifying two or more resources that are specified by action trails assigned to the particular action trail cluster, wherein the two or more resources include a respective resource selected from at least two different resource rankings for the particular action trail cluster including the separate resource ranking for a second topic related to the particular task, and wherein the second topic is different from the first topic.


As per Claim 11, and described in the comparison table above, the Claim 15 in 938 teaches all the limitation of Claim 11. 
There is nothing that prevents them from being in the same application.
Since claim 11 is an obvious variant of claim 15 of 938, it is not patentably distinct from claim 15 of 938. 

Application 16/426754
US Patent 10,353,938
12.  The system of claim 11, wherein each sequence of user actions is assigned to a cluster in response the sequence of user actions meeting a similarity threshold for the cluster to which the sequence of user actions is assigned.
2.  The method of claim 1, wherein each of the one or more action trails is assigned to an action trail cluster in response the action trail meeting a similarity threshold for the action trail cluster to which the action trail is assigned.


As per Claim 12, and described in the comparison table above, the Claim 2 in 938 teaches all the limitation of Claim 12. 
There is nothing that prevents them from being in the same application.
Since claim 12 is an obvious variant of claim 2 of 938, it is not patentably distinct from claim 2 of 938. 

Application 16/426754
US Patent 10,353,938
16.  The system of claim 11, wherein determining that the given user is engaged in the given task comprises receiving explicit user feedback indicating that the given user is engaged in the given task.
7. The method of claim 1, wherein determining that the user is engaged in a given task comprises receiving explicit user feedback indicating that the user is engaged in the given task.


As per Claim 16, and described in the comparison table above, the Claim 7 in 938 teaches all the limitation of Claim 16. 
There is nothing that prevents them from being in the same application.
Since claim 16 is an obvious variant of claim 7 of 938, it is not patentably distinct from claim 7 of 938. 



US Patent 10,353,938
20.  A non-transitory computer readable medium comprising instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising: 

accessing, for each of a plurality of users, data specifying a sequence of user actions taken by the user with respect to one or more resources that present content related to a particular task in which the user was engaged, wherein each particular task relates to a set of related topics

; clustering the sequences of user actions into clusters based on the particular task to which each sequence corresponds, the clustering including: generating a respective cluster for each particular task, wherein each cluster corresponds to a respective particular task

; and assigning, to each cluster, only the sequences of user actions taken by users with respect to one or more resources that present content related to the particular task

; determining that a given user is engaged in a given task corresponding to a particular cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user

; and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster, wherein the one or more resources include a resource that presents content related to a second topic related to the given task, and wherein providing data that causes the user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: including, in the data, the resource that presents content related to the second topic, wherein including the resource is responsive to the resource being specified by one or more sequences of user actions assigned to the particular cluster for the given task and is responsive to determining that the given user is engaged in the given task.
A non-transitory computer readable medium comprising instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising:

accessing action trail data defining action trails for multiple different users, each individual action trail being generated for a respective particular task and specifying a sequence of user actions taken by a particular user with respect to one or more resources that present content related to the particular task, wherein each particular task relates to a set of related topics that relate to the particular task

;clustering the action trails into action trail clusters based on the particular task to which each action trail corresponds, the clustering including:
generating a respective action trail cluster for each particular task, wherein each action trail cluster corresponds to a respective particular task

; and assigning, to each action trail cluster, only the action trails that specify a sequence of user actions taken by users with respect to one or more resources that present content related to the particular task, wherein the particular task for each action trail cluster is different from the particular task for each other action trail cluster

;for each action trail cluster, generating multiple resource rankings that include a separate resource ranking for each topic related to the particular task corresponding to the action trail cluster, wherein the 

;determining that a user is engaged in a given task corresponding to a particular action trail cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user

; and in response to determining that a user is engaged in the given task, providing data that causes a user device of the user to present data identifying two or more resources that are specified by action trails assigned to the particular action trail cluster, wherein the two or more resources include a respective resource selected from at least two different resource rankings for the particular action trail cluster including the separate resource ranking for a second topic related to the particular task, and wherein the second topic is different from the first topic.


As per Claim 20, and described in the comparison table above, the Claim 18 in 938 teaches all the limitation of Claim 20. 
There is nothing that prevents them from being in the same application.
Since claim 20 is an obvious variant of claim 18 of 938, it is not patentably distinct from claim 18 of 938. 


US Patent 10,353,938
21.  The non-transitory computer readable medium of claim 20, wherein each sequence of user actions is assigned to a cluster in response the sequence of user actions meeting a similarity threshold for the cluster to which the sequence of user actions is assigned.
2.  The method of claim 1, wherein each of the one or more action trails is assigned to an action trail cluster in response the action trail meeting a similarity threshold for the action trail cluster to which the action trail is assigned.


As per Claim 21, and described in the comparison table above, the Claim 2 in 938 teaches all the limitation of Claim 2. 
There is nothing that prevents them from being in the same application.
Since claim 21 is an obvious variant of claim 2 of 938, it is not patentably distinct from claim 2 of 938.

Claims 2-3, 7-8, 11-12, 16, and 20-21  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 15, and 18 of U.S. Patent No. 10,353,938. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are the genus of the species claimed in the '938 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 2, 7, 11, 16, and 20 are rejected under Pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 2009/0222750) (hereinafter Jain) view of Spivack (US 2012/0272160) (hereinafter Spivack).
Regarding claim 2, Jain teaches a method comprising: accessing, for each of a plurality of users, data specifying a sequence of user actions taken by the user with respect to one or more resources that present content related to a particular task in which the user was engaged (see Figs. 2-3, para [0023], para [0032], discloses accessing user events in event feeds related to an event type (particular task) in which a user is engaged), wherein each particular task relates to a set of related topics (see para [0035-0036], discloses event type relating to anything that a participant might find interesting (set of related topics)); clustering the sequences of user actions into clusters based on the particular task to which each sequence corresponds (see Fig. 5, para [0036], para [0056], discloses categorizing event feeds of user into groups of topic individuals based on event type that corresponds to an event feed), the clustering including: generating a respective cluster for each particular task, wherein each cluster corresponds to a respective particular task (see Fig. 5, para [0056], para [0062-0064], discloses generating respective groups for each respective event type, each group corresponds to event type of interest to individuals); and assigning, to each cluster, only the sequences of user actions taken by users with respect to one or more resources that present content related to the particular task (see Fig. 3, Fig. 7, para [0073], para [0077], discloses deciding which event types are to be included in event feed based on group membership).
Jain does not explicitly teach determining that a user is engaged in a given task corresponding to a particular cluster in response to search activity of the user being 
Spivack teaches determining that a given user is engaged in a given task corresponding to a particular cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user (see Figs. 2A-B, Figs. 11-12, para [0047-0048], para [0061-0063], discloses determining a respective user is posting/messaging (given task)  corresponding  to topics of  interest and determining topics related to trends in messaging (given task) corresponding to content of interest, that a user is messaging trending topic content); and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the see Fig. 2A, Figs. 4A-B, para [0060-0061], para [0198-0199], discloses in response to user posting/sending messages, providing data identifying sites (resources) specified in messages/actions that correspond to topics/concepts of interests (cluster) to respective users), wherein the one or more resources include a resource that presents content related to a second topic related to the given task (see Figs. 4A-B, para [0061], para [0198-0199], discloses sites including content of interest related to a second topic related to user messaging/posting), and wherein providing data that causes the user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: including, in the data, the resource that presents content related to the second topic, wherein including the resource is responsive to the resource being specified by one or more sequences of user actions assigned to the particular cluster for the given task and is responsive to determining that the given user is engaged in the given task  (see Figs. 4A-B, Figs. 11-12, para [0047-0048], para [0060-0061], para [0198-0199], discloses analytic data that includes site data (resources) that present content related to a second topic, wherein sites are specified by user actions in detecting trends and topics/content of interest for a given set of user messages that target network based activity and determines trending topic content in user posts/messaging (given task) for respective user).
Jain/Spivack are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain to identify one or more resources from disclosure of Spivack. The motivation to combine these arts is disclosed by Spivack as “analysis of messages and associated content in a network or across networks to retrieve useful information” (para [0002]) and determining user is engaged in a given 

Regarding claim 11, Jain teaches a system comprising: a data processing apparatus comprising one or more computers; and a data store storing instructions that, when executed by the data processing apparatus, cause the data processing apparatus to perform operations comprising (see para [0025], discloses a computer and memory): accessing, for each of a plurality of users, data specifying a sequence of user actions taken by the user with respect to one or more resources that present content related to a particular task in which the user was engaged (see Figs. 2-3, para [0023], para [0032], discloses accessing user events in event feeds related to an event type (particular task) in which a user is engaged), wherein each particular task relates to a set of related topics (see para [0035-0036], discloses event type relating to anything that a participant might find interesting (set of related topics)); clustering the sequences of user actions into clusters based on the particular task to which each sequence corresponds (see Fig. 5, para [0036], para [0056], discloses categorizing event feeds of user into groups of topic individuals based on event type that corresponds to an event feed), the clustering including: generating a respective cluster for each particular task, wherein each cluster corresponds to a respective particular task (see Fig. 5, para [0056], para [0062-0064], discloses generating respective groups for each respective event type, each group corresponds to event type of interest to individuals); and assigning, to each cluster, only the sequences of user actions taken by users with respect to one or more resources that present content related to the particular task (see Fig. 3, Fig. 7, para [0073], para [0077], discloses deciding which event types are to be included in event feed based on group membership).

Spivack teaches determining, based on a given user submitting multiple queries related to a first topic and determining that the first topic is related to a given task corresponding to a particular cluster of the clusters, that the given user is engaged in the given task (see Figs. 2A-B, Figs. 11-12, para [0047-0048], para [0061-0063], discloses determining based on  user actions (multiple queries) related to topics and determining topics related to trends in messaging (given task) corresponding to content of interest, that a user is messaging trending topic content); and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster (see Fig. 2A, Figs. 4A-B, para [0060-0061], para [0198-0199], discloses in response to user posting/sending messages, providing data identifying sites (resources) specified in messages/actions that correspond to topics/concepts of interests to respective users ), wherein the one or more resources include a resource that presents content related to a see Figs. 4A-B, para [0061], para [0198-0199], discloses sites including content of interest related to a second topic related to user messaging/posting).
Jain/Spivack are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain to determine user is engaged in a given task based on user submitted queries from disclosure of Spivack. The motivation to combine these arts is disclosed by Spivack as “analysis of messages and associated content in a network or across networks to retrieve useful information” (para [0002]) and determining user is engaged in a given task based on user submitted queries is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Jain teaches a medium comprising instructions that, when executed by a data processing apparatus (see para [0029], discloses medium), cause the data processing apparatus to perform operations comprising: accessing, for each of a plurality of users, data specifying a sequence of user actions taken by the user with respect to one or more resources that present content related to a particular task in which the user was engaged (see Figs. 2-3, para [0023], para [0032], discloses accessing user events in event feeds related to an event type (particular task) in which a user is engaged), wherein each particular task relates to a set of related topics (see para [0035-0036], discloses event type relating to anything that a participant might find interesting (set of related topics)); clustering the see Fig. 5, para [0036], para [0056], discloses categorizing event feeds of user into groups of topic individuals based on event type that corresponds to an event feed), the clustering including: generating a respective cluster for each particular task, wherein each cluster corresponds to a respective particular task (see Fig. 5, para [0056], para [0062-0064], discloses generating respective groups for each respective event type, each group corresponds to event type of interest to individuals); and assigning, to each cluster, only the sequences of user actions taken by users with respect to one or more resources that present content related to the particular task (see Fig. 3, Fig. 7, para [0073], para [0077], discloses deciding which event types are to be included in event feed based on group membership).
Jain does not explicitly teach determining that a user is engaged in a given task corresponding to a particular cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user; and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster, wherein the one or more resources include a resource that presents content related to a second topic related to the given task, and wherein providing data that causes the user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: including, in the data, the resource that presents content related to the second topic, wherein including the resource is responsive to the resource being specified by one or more sequences of user actions assigned to the particular cluster for 
Spivack teaches determining that a given user is engaged in a given task corresponding to a particular cluster in response to search activity of the user being related to a first topic related to the given task, the search activity including a search query related to the first topic that was submitted by the user (see Figs. 2A-B, Figs. 11-12, para [0047-0048], para [0061-0063], discloses determining a respective user is posting/messaging (given task)  corresponding  to topics of  interest and determining topics related to trends in messaging (given task) corresponding to content of interest, that a user is messaging trending topic content); and in response to determining that a given user is engaged in the given task, providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster (see Fig. 2A, Figs. 4A-B, para [0060-0061], para [0198-0199], discloses in response to user posting/sending messages, providing data identifying sites (resources) specified in messages/actions that correspond to topics/concepts of interests (cluster) to respective users), wherein the one or more resources include a resource that presents content related to a second topic related to the given task (see Figs. 4A-B, para [0061], para [0198-0199], discloses sites including content of interest related to a second topic related to user messaging/posting), and wherein providing data that causes the user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: including, in the data, the resource that presents content related to the second topic, wherein including the resource is responsive to the resource being specified by one or more sequences of user actions assigned to the particular cluster for the given task and is responsive to determining that see Figs. 4A-B, Figs. 11-12, para [0047-0048], para [0060-0061], para [0198-0199], discloses analytic data that includes site data (resources) that present content related to a second topic, wherein sites are specified by user actions in detecting trends and topics/content of interest for a given set of user messages that target network based activity and determines trending topic content in user posts/messaging (given task) for respective user).
Jain/Spivack are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain to identify one or more resources from disclosure of Spivack. The motivation to combine these arts is disclosed by Spivack as “analysis of messages and associated content in a network or across networks to retrieve useful information” (para [0002]) and determining user is engaged in a given task based on user submitted queries is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 16, Jain/Spivack teach a method of claim 2 and system of claim 11.
Jain further teaches wherein determining that the given user is engaged in the given task comprises receiving explicit user feedback indicating that the given user is engaged in the given task (see Fig. 2, para [0035], para [0037], discloses determining an individual is engaged in activities in topics of interest).

Claims 3, 8-10, 12, 18-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 2009/0222750) (hereinafter Jain) view of Spivack et al. (US 2012/0272160) (hereinafter Spivack) as applied to claims 2, 11, and 20, and in further view of Song et al. (US 2013/0173573) (hereinafter Song).
Regarding claims 3, 12, and 21, Jain/Spivack teach a method of claim 2, system of claim 11, and medium of claim 20.
Jain/Spivack do not explicitly teach wherein each sequence of user actions is assigned to a cluster in response the sequence of user actions meeting a similarity threshold for the cluster to which the sequence of user actions is assigned.
Song teaches wherein each sequence of user actions is assigned to a cluster in response the sequence of user actions meeting a similarity threshold for the cluster to which the sequence of user actions is assigned (see Figs. 2-3, para [0042], para [0044-0045], discloses user actions assigned to a task trail according a predefined threshold for grouping similar user queries to a task trail).
Jain/Spivack/Song are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to utilize a similarity threshold from disclosure of Song. The motivation to combine these arts is disclosed by Song as “analyze current search engine performance and enhance future search result quality with improved techniques for mapping topics to queries” (para [0001]) and utilizing a similarity threshold is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Jain/Spivack teach a method of claim 2.
Jain/Spivack do not explicitly teach wherein determining that the given user is engaged in the given task is based on the user's resource access history, the resource access history describing one or more user actions, each user action being associated with a resource upon which the user action is performed.
Song teaches wherein determining that the given user is engaged in the given task is based on the user's resource access history, the resource access history describing one or more user actions, each user action being associated with a resource upon which the user action is performed (see para [0035], discloses accessing users browsing histories and search histories).
Jain/Spivack/Song are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to utilize a similarity threshold from disclosure of Song. The motivation to combine these arts is disclosed by Song as “analyze current search engine performance and enhance future search result quality with improved techniques for mapping topics to queries” (para [0001]) and utilizing a similarity threshold is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9 and 18, Jain/Spivack teach a method of claim 2 and system of claim 11.
Jain/Spivack do not explicitly teach wherein providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: providing data for generating a display of a topic environment to the given user, wherein the topic environment includes references to resources corresponding to sequences of user actions included in the particular cluster associated with the given task.
Song teaches wherein providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: providing data for generating a display of a topic environment to the given user, wherein the topic environment includes references to resources corresponding to sequences of user actions included in the particular cluster associated with the given task (see para [0035], para [0037], discloses providing task related data associated with frequently visited websites and frequently submitted queries indicated by user activity logs).
Jain/Spivack/Song are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to utilize a similarity threshold from disclosure of Song. The motivation to combine these arts is disclosed by Song as “analyze current search engine performance and enhance future search result quality 

Regarding claims 10 and 19, Jain/Spivack teach a method of claim 2 and system of claim 11.
Jain/Spivack do not explicitly teach wherein the topic environment includes a plurality of reference groups and each reference group corresponds to a particular topic of the particular cluster, and each reference group includes one or more references to resources corresponding to the particular topic of the cluster associated with the given task.
Song teaches wherein the topic environment includes a plurality of reference groups and each reference group corresponds to a particular topic of the particular cluster, and each reference group includes one or more references to resources corresponding to the particular topic of the cluster associated with the given task (see para [0019-0021], discloses clustering of atomic event into tasks corresponding to user activities associated with a particular search engine, producing task-based performance measures for a respective first search engine implementation and second search engine implementation). 
Jain/Spivack/Song are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to utilize a similarity threshold from disclosure of Song. The motivation to combine these arts is disclosed by Song as .

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 2009/0222750) (hereinafter Jain) view of Spivack (US 2012/0272160) (hereinafter Spivack) as applied to claims 2 and 11, and in further view of Palestrant (US 2009/0240516) (hereinafter Palestrant).
Regarding claims 4 and 13, Jain/Spivack teach a method of claim 2 and system of claim 11.
Jain/Spivack do not explicitly teach generating, for each cluster, multiple resource rankings that include a separate resource ranking for each topic related to the particular task corresponding to the cluster, wherein the separate resource ranking for each topic includes only resources that (i) are specified by at least one of the sequences of user actions included in the cluster and (ii) present content related to the topic.
Palestrant teaches generating, for each cluster, multiple resource rankings that include a separate resource ranking for each topic related to the particular task corresponding to the cluster, wherein the separate resource ranking for each topic includes only resources that (i) are specified by at least one of the sequences of user see para [0027], para [0047], discloses ranking information sources in user feedback related to advertisements).
Jain/Spivack/Palestrant are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to rank resources from disclosure of Palestrant. The motivation to combine these arts is disclosed by Palestrant as “Matching information opportunities to the activities being performed improves user receptivity” (para [0014]) and ranking resources is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Jain/Spivack teach a method of claim 2 and system of claim 11.
Jain/Spivack do not explicitly teach wherein providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: selecting, from each separate resource ranking, at least one resource in the separate resource ranking; and providing data that causes the user device to present the at least one resource from each separate resource ranking.
Palestrant teaches wherein providing data that causes a user device of the given user to present data identifying one or more resources that are specified by one or more sequences of user actions assigned to the particular cluster comprises: selecting, from see para [0035], discloses user selecting an information source); and providing data that causes the user device to present the at least one resource from each separate resource ranking (see para [0041], discloses displaying the information source that indicates peer reviews).
Jain/Spivack/Palestrant are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to rank resources from disclosure of Palestrant. The motivation to combine these arts is disclosed by Palestrant as “Matching information opportunities to the activities being performed improves user receptivity” (para [0014]) and ranking resources is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 15, Jain/Spivack teach a method of claim 2 and system of claim 11.
Jain/Spivack do not explicitly teach wherein generating a separate resource ranking for a given topic related to the particular task of the cluster further comprises ranking the resources related to the given topic according to a click through rate associated with each resource, the click through rate being a rate at which a resource is selected when presented to a user in response to a query.
Palestrant teaches wherein generating a separate resource ranking for a given topic related to the particular task of the cluster further comprises ranking the resources see Fig. 6, para [0200-0201], discloses ranking information opportunities according to click through rate).
Jain/Spivack/Palestrant are analogous arts as they are each from the same field of endeavor of database systems.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Jain/Spivack to rank resources from disclosure of Palestrant. The motivation to combine these arts is disclosed by Palestrant as “Matching information opportunities to the activities being performed improves user receptivity” (para [0014]) and ranking resources is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159